Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 1 of 44 PageID 1




                                                          6:21-cv-129-ORL-78LRH
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 2 of 44 PageID 2
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 3 of 44 PageID 3
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 4 of 44 PageID 4
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 5 of 44 PageID 5
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 6 of 44 PageID 6
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 7 of 44 PageID 7
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 8 of 44 PageID 8
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 9 of 44 PageID 9
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 10 of 44 PageID 10
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 11 of 44 PageID 11
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 12 of 44 PageID 12
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 13 of 44 PageID 13
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 14 of 44 PageID 14
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 15 of 44 PageID 15
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 16 of 44 PageID 16
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 17 of 44 PageID 17
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 18 of 44 PageID 18
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 19 of 44 PageID 19
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 20 of 44 PageID 20
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 21 of 44 PageID 21
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 22 of 44 PageID 22
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 23 of 44 PageID 23
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 24 of 44 PageID 24
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 25 of 44 PageID 25
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 26 of 44 PageID 26
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 27 of 44 PageID 27
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 28 of 44 PageID 28
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 29 of 44 PageID 29
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 30 of 44 PageID 30
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 31 of 44 PageID 31
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 32 of 44 PageID 32
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 33 of 44 PageID 33
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 34 of 44 PageID 34
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 35 of 44 PageID 35
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 36 of 44 PageID 36
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 37 of 44 PageID 37
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 38 of 44 PageID 38
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 39 of 44 PageID 39
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 40 of 44 PageID 40
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 41 of 44 PageID 41
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 42 of 44 PageID 42
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 43 of 44 PageID 43
Case 6:21-cv-00129-WWB-LRH Document 1 Filed 01/19/21 Page 44 of 44 PageID 44
